COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Edward R. Newsome

Appellate case number:    01-15-00798-CV

Trial court case number: 1995-25994

Trial court:              189th District Court of Harris County

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Bland and Huddle

Date: October 6, 2015